                                                                        FILE
                                                                          OCT O1 2019
                      UNITED STATES DISTRICT COURT                    Cler!<, U.S District Court
                          DISTRICT OF MONTANA                           D1stnct Of Montana
                                                                             Missoula
                           MISSOULA DIVISION


                                              CV-18-109-M-DLC-KLD
ESTATE OF GLOWDENA B.
FINNIGAN,
                                                    ORDER
                    Plaintiff,

 vs.

 UNITED STATES OF AMERICA,
              Defendant.




       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS ORDERED:

       1. The case remains assigned to the Honorable Dana L. Christensen, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. §636(b)(l)(B), the case is referred to the

Honorable Kathleen L. Desoto, United States Magistrate Judge, who will conduct

all necessary hearings and submit to the undersigned proposed findings of fact and

recommendati<;ms for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1 )(A).
3.   The Clerk of Court is directed to forthwith notify the parties of the making of

this Order.

      DATED this 1~t' day of October, 20



                                      Dana L. Christensen, Chief Judge
                                      United States District Court
